Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note on 35 USC § 112
Claim 5 is not rejected under 112b or 112d for the hydroxyl functionality of at least 1.8. It is common in the art to refer to a “diol” or “polyol” wherein a majority of the compounds have two or more OH groups, and yet there are also substantial portions of monools so that the average functionality may be less than 2. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-5,7 and 10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morikawa et al (US 20030092868 A1).

that can be used as a hot melt [0115] for the lamination of foil and paper [0112-0113]. The adhesive comprises a carboxyl group (i.e. protonated O=C-O-) containing polyol [0038] reacted with a polyisocyanate curing agent [0039]. The Example 11 includes Polyol E as the carboxyl containing polyol [Table 3] wherein Polyol E is a carboxyl group-containing diol obtained by adding epsilon-caprolactone to the methylol group of dimethylolpropionic acid to get a number-average molecular weight=500 [0155], i.e. a polyester polyol. So the polyol E has an equivalent weight of 500 and a carboxyl number of 112.2 mgKOH/g according to the equation (Acid number = 56.1 x 1000 / Equivalent Weight). The amount of polyol E in Example 11 is calculated to be 24.3wt% (100g of Polyol E / 411.4g of composition) and the isocyanate content based on Toluene Diisocyanate is 3.66wt % (15.0 g of NCO groups / 411.4g of composition). 
Regarding the new %NCO content of claim 1, Morikawa discloses that the polyisocyanate compounds may include polyphenylene polymethylene polyisocyanate and various dimers and oligomers of the common diisocyanates like biurets isocyanurates and adducts with polyols [0100] that have the NCO% of the claims. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed polyurethane forming components would allow the ordinarily skilled artisan to readily envisage the claimed combination with an isocyanate having the claimed NCO%, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).



Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Morikawa discloses non-aqueous laminate adhesive that includes a large amount of ethyl acetate as solvent/diluent, as exemplified by Example 26. Applicant argues that the solvent is required by Morikawa and the new closed “consisting of” language of claim 1 excludes compositions with a solvent. This argument is not convincing. Morikawa also discloses that the polyurethane composition may be used in a non-solvent state [0102]. As cited in the previous rejection (and put in bold type face in the rejection above) Morikawa teaches that the composition may be a hot melt adhesive (just like the claims) which is understood in the art to not usually require a solvent. The answer to all the questions posed in the last paragraph of p5 of Applicant’s remarks, from the ordinarily skilled artisan, would be “I would have a reasonable expectation that the adhesive composition of Morikawa would function without the solvent, because Morikawa tells me it would.”
Applicant argues that in the current application, when the content of DMPA polyol HA-0135 is above 4wt%, there are improved results in the form of good bond strength and heat seal strength while paper broken ratio after tear test becomes stable and reaches 90% broken ratio. This argument is not convincing. Firstly, there is a 102 rejection over Morikawa which is not overcome by any unexpected results. However, there is a concurrent 103 obviousness rejection that these results are relevant to. The results, however, do not appear to be unexpected, do not compare fairly to the prior art, and are not commensurate in scope with the claims, for a number of reasons:
The carboxyl groups of Morikawa are taught to be included in a specific content below which the adhesive would have poor adhesivity (particularly to aluminum foil) [0066] so Applicant has just done routine experimentation to find the workable range 
The content of the polyol having two or more OH groups and a hydrogen-bridging group in IE1 to IE7 (i.e. DMPA polyol HA-013
5) is 6 to 44wt%, and so does not represent the entire range of the claims which is 4 to 80wt%.
Furthermore, the claims require a polyol consisting of the polyol having two or more OH groups and a hydrogen-bridging group, and the examples IE1 to IE7 all contain addition polyols including polyethers that would not read a polyol having two or more OH groups and a hydrogen-bridging group. So there are no examples that represent the claimed composition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766